Case 1:18-cV-03857-ENV-PK Document 62 Filed 03/11/19 Page 1 of 15 Page|D #: 618

UNITED STATES DISTRICT COURT

 

EASTERN DISTRICT OF NEW YORK Case N0.18cv3857
DISH NETWORK LLC RANA DEFENDANTS
RESPONSE TO
ORDER TO SHOWCAUSE
Plaintiff
Vs.
GOYAL GROUP INC. and CHANDRA GOYAL ATTORNEY DECLARATION

D/b/a Goyal Group, RANA TECHNOLOGY INC., and
MOHAMMAD RANA d/b!a Family Phone, ABCI NYC INC.
RS NYCI, INC.ABC WIRELESS ZINC. NEARAJ BHALLA,
LOMANTHANG, INC.,
And SONAM SANGPO dib/a ABC Wireless NYC,
ABCI NYC INC. and
SONAM SANGPO d/b/a ABC Wireless NYC_,

Defendants

 

I, Madhureema Gupta declare as, follows:

l. l am an attorney for the defendant Rana Technology lnc and Moharrnned Rana. I am
licensed to practice law in New Yorl<. I make this declaration in Response to Order to Showcause
Why sanction including default should not be entered against Rana for noncompliance of court
order to plaintiff request to production of document based on the files maintained in office
and information provided to me by the defendant and personal knowledge

2. On January 18, 2019, the court made order for document production on a telephonic
hearing

SANCTION INCLU])ING DEFAULT SHOULD NOT BE EN'I`ERED AGAINST RANA
TECHNOLOGY INC., and RANA TECNOLOGY INC. BECAUSE THE DEFENDANTS
COMPLIED WITH THE COURT ORDER TO PLAIN'I`IS’S REQUEST FOR DOCUMENT
PRODUCTION

3. The defendant Rana Technology lnc. and Mohammad Rana as per court order dated

J an 18, 2019, responded to plaintiffs request for document production.

Case 1:18-cV-03857-ENV-PK Document 62 Filed 03/11/19 Page 2 of 15 Page|D #: 619

4. The defendants served their respond to plaintiff attorney l\/[r. Ferguson via email on

February 2, 2019 at 3A.l\/I With few hours delay because the defendant’s counsel Was having

problem With the scanner.

5. The defendant came to undersigned office on February 1, 2019 With all the
documents and the undersigned prepared the response to Plaintiff interrogatories and plaintiff s

demand for document production Please see defendant’s affidavit Exhibit 1.

The undersigned emailed the defendants response and the entire document she received nom

the defendant to the plaintiff attorney Stephan Ferguson at
Stephen.Ferquson@hnb||c.com on Feb 2, 2019 at 3AM around midnight ofFebruaiy l,
2019, few hours delay due to scanning problem. The defendants apologize for few hours delay.

6, The undersigned Was trying to email the documents to plaintiff attorney since evening
of February l, 2019, However, the undersigned Was having problems in scanning the
documents because there Were a lot of pages to be scanned in one document Finally, the
undersigned Was able to scan the defendant’s response to document production in two sets
and emailed the documents to plaintiff as per its request for document production on
February 2, 2019, at 3Al\/[ and requested the plaintiff to accept the defendant’s response

because the few hours delay happened due to scanner problem. Please see Exhibit 2, 2 A,

and 2 B, the Defendant’s response to Plaintiti’s request for document production

The undersigned emailed to plaintiffs counsel Mr. Ferguson, the defendant’s response to
interrogatories and the documents production, With two attachments on 2/2/2019 at 3AM.
Attachment 1 consists Exhibits lto 7, and Attachment 2 consists Exhibits 8, in total 69

pages of documents Was emailed to plaintiffs counsel Mr. Ferguson on 2/2/2019 at SAM.

Case 1:18-cV-03857-ENV-PK Document 62 Filed 03/11/19 Page 3 of 15 Page|D #: 620

The defendants provided the plaintiff all the documents the defendants have as per court
order. THE DEFENDANTS COMPLIED WITH THE COURT ORDER OF
DOCUMENT PRODUCTION.

7. The defendant served the plaintiff the followings document on 3AM of February 2,

2019 via email to plaintiffs attorney Mr. Ferguson at
Stephen.FerquSOn@hnb||C.Com along with response to interrogatories
Which was received by Mr., Ferguson.

The internet prints out of email to plaintiff attorney Mr. Ferguson from the
undersigned Gmail account EXHIBIT 2 along with the 69 pages of defendants’
response which was emailed to the plal`nt'ijjr counsel Mr. Ferguson is attached

herewith, as EXHIBIT 2A AND EXHIBIT 2B.

The Exhibit 2A AND 2B which was emailed to plaintist counsel on 2/2/2019 at

3AM midnight of 2/1/2019, in response to plaintiffs request for document

production consists the following documents:

l.
2.
3.

RANA rEcHNoLooY lNc. FIL]NG REcElPr, (as Exhibir 1)
PAY PAL Racnrr(as Exnbitz)

NERNETS PR]NT our MoHAMi\/IAD FACEBooK AccoUTNT. ns Exhibit 3)
QUARTERLY sT100 sHowlNo THAT THE RANA TECNILoGY lNc. WAS
DISsoLvE(aS Exhibit 4) '

srArEMENT or RANA choLoGY iNc. (as EXHIBrr 5)

MoHAi\/MAD RANA TAXRETURN As sELF EMPLoYED (as EXHIBrr 6)

BtLLU BARBUR coRP AND BlLLU BARBER coRPoRAnoN FlLiNG RECE)PT.

AND BrLLU BARBER CoRP cLosED. (as EXHIBrr 7)

Case 1:18-cV-03857-ENV-PK Document 62 Filed 03/11/19 Page 4 of 15 Page|D #: 621

8. MR. RANA BANK STATEMENT (as EX]-HBIT 8).

Based on the above facts the defendants Rana Technology lnc. and Mohammad Rana complied
With court order to plaintiffs request for document production, the defendant provided to plaintiff
all the documents the defendants had. in his possession, therefore sanction should not be issued
against the above defendants for noncompliance of court order, because the defendant complied

with the court order.

9. DEFAULT SHOULD NOT BE ENTERED AGAINST THE DEFENDANT RANA
TECI'INOLOGY INC. AND MOHAMMAD RANA

WHILE THE DEFENDANT DID NOT FILE A RESPONSE WITH THE
COURT ON TIME. THE DEFENDANTS CONDUCT WERE EXECUSABLE

BECAUSE

THE DEFENDANTS Dl]) NOT ANSWER THE Al\/IENDED COMPLAINT IN GOOD
FAITH BECAUSE THE DEFENDANTS WERE HAVING SE'ITLEMENT
NEGOTIATIONS WITH THE PLAINTIFF

The defendant Mohamad Rana and Rana Technology Inc. did not answer the amended
complaint as the defendant was having ongoing settlement negotiations with the plaintiff The
defendants were hoping to enter into settlement agreement with the plaintill`, therefore the

defendant did not answer the amended complaint in good faith.
The defendants are still having ongoing settlement negotiation with the plaintill`. The
defendants are e positive for entering into settlement agreement with the plaintill'soon.

Case 1:18-cV-03857-ENV-PK Document 62 Filed 03/11/19 Page 5 of 15 Page|D #: 622

10. THE DEFENDANIS REQUEST FOR EXTENSION OF Tll\/IE TO FlLE
ANSWER TO AMENDED COMPLAINT

The defendant request that the defendant be given extension of time to file answer to the
Plaintil`l"s amended complaint. The defendant’s answer to plaintiffs First Amended

Compliant is attached herewith as Exhibit 3.

ilre defendant did not answer the amended complaint in good faith because the defendant was
expecting and is still expecting to resolve the issues with plaintiff without going to lengthy discovery
process and answer, the defendant served the sullicient discovery documents related to plaintiffs claim
and was hoping enter into some settlement agreement with the plaintiff The defendant in compliance
with the court order served the plaintiff numerous documents which was requested by the plaintiff and

relevant to the case

11. DELAY IN RFSPONSE TO AMEWNDED COMPLAINT WILL NOT CAUSE
PREJUDICE TO THE FlA]l`ITIFF

The plaintiif addition to the amended complaint was not related to the defendant The defendant
already answered to the plaintiff hist complaint which relates to the defendant The plaintiff had all the
information and denial of the defendant regarding their issues in the complaint The defendant
responded to plaintiff interrogatories and served the plaintiff all the documents requested by the
plaintiff and Which are relevant to plaintiff alleged allegations on 2/2//2019 via email to plaintiff
attorney Stephan Ferguson. The plaintill' received all the discovery information which were
relevant to plaintiffs claim against the defendant Mohammad Rana and Rana Technology
Inc., ”Iherefore delay in filing response to plaintiff amended complaint will not prejudice the

planes

Case 1:18-cV-03857-ENV-PK Document 62 Filed 03/11/19 Page 6 of 15 Page|D #: 623

12. DEFAULT JUDGl\/IENT AGA]NST THE DEFENDANTS IN THE AMOUNT OF
$1,600,000.00 WILL HIGHLY PREJUDICE THE DEFENDANTS AND CAUSE
THEM [RREPARABLE INJURY

After all the discovery and production of documents to the plaintiff and on-going settlement
negotiation the default judgment against the deferrdarrt will be highly prejudicial to the defendant and
will not serve thejustice.

The Rana Technology Inc. is closed The defendant Mohammad Rana is 70 years He is retired He
is surviving on social security income and some other income which is only enough to meet his basic
needs and basic living expenses Please see defendant’s affidavit Exhibit l .

Plaintiff is seeking default judgment in the amount of $1,600,000. Which is a very big amount of
judgment and very unreasonable amount of judgment against the defendant Moharnmad Rana
Technology lnc. and highly prejudicial to defendants

The plaintiff claims allege that selling SHAVA boxes and services after the knowledge that
SHAVA is transmitting protected channel and DISH channel and selling SHAVA boxes after the
defendant receive injunction notice the plaintiff will seek damage under law.

The defendants did not know of Shava and Shava TV user’s infringement of DISH’s

exclusive rights under 17 U.S.C. section 501 because the defendant’s corporation did

not receive Dish’s letters, the injunction, and the contempt order from the plaintiff

Case 1:18-cV-03857-ENV-PK Document 62 Filed 03/11/19 Page 7 of 15 Page|D #: 624

12.. The defendant did not materially contribute to the infringement of DISH
Exclusive rights under 17 U.S.C. section 501 because the defendants did not received
DISH ‘s letters, the injunction and the court orders from the plaintiff

iherefore, the plaintiff is not entitled to money judgment against the defendant in the amount
of $ 1,600,000.00 because the defendant did not violate the injection order.

13. UNIILL THE PLAINTIFF PROVES THAT THE DEFENDANT HAS
VIOLATED THE INJUCI`ION ORDER AFI`ER THE SERVICE OF ]NJUCI`ION
ORDER ON THE DEFENDANT, THE PLANT]FF IS NOT ENTITLED TO ANY
MONEY JUDGMENT AGA]NST THE DEFENDANTS MO}L¢\Ml\/IAD RANA AND
RANA TECHNOlDGY INC. AND ANY MONEY JUDGMEMNT ISSUED AGAINST
THE DEFENDANTS W[LL BE BEYON]) THE SCOPE OF PLAINT]FF COMPLAINT
AGAINSTTHEDEFENDANT

AS PER PLAIN'I`IFF REL]EF UNDER HIS COMPLAINT B, C, D, AND E STATES
THAT PROFITS OF DEFENDANTS ATI`RIBUTABLE TO THE VIOLATIONS
ALLEGES OF THIOSE REGISTERED UNDER 17 US.C $504 (B)

Unless plaintiff proves by evidence that the defendant alleged profits from the sale of alleged
SHAVA boxes and SHAVA service amounts to S1600,0000.00 money judgement against the
defendants Mohammad Rana and Rana Technology lnc, violates section 17 U.S.C 5504 (B),
ends which is beyond plaintiffs relief in the complaint

'Ibe judgment agaimt the defendant Mohammad Rana and Rana Technology Inc. in the
amount of 1600.(!11(]) is highly prejudicial and violates defendants right to defend himself at
trial, it violates defendant’s right for fair hearing at trial, the defendants have meritorious

Case 1:18-cV-03857-ENV-PK Document 62 Filed 03/11/19 Page 8 of 15 Page|D #: 625

defense and the defendants are positive to win in trial. The defendants are ready to go forward
with trial.

14. THE DEFENDANTS HAVE MERITORIOUS DEFENSE

A defense is considered meritorious if there is some possibility that the outcome of
the suit after a full trial will be contrary to the result archived by the default
FACTS:

Defendant had no knowledge that that Shava TV Set top box or service
had programming that compromises the protected channel. The defendant had no
knowledge that Shava have any connection with dish network channels in any way.
The defendant did not received copy of injunction notices and a written demand
notices from the plaintiff
The defendants have a meritorious defense The defendants request that they be
provided an opportunity to defend their case and an opportunity of due process and
fair hearing The defendant will suffer irreparable inj ury if plaintiff motion for
default judgment is granted The defendant requests the court to grant extension of
time to file answer to amended complaint Altemative, plaintiff be directed to accept

the defendants answer to plaintiff amended verified complaint as timely served.

 

Case 1:18-cV-03857-ENV-PK Document 62 Filed 03/11/19 Page 9 of 15 Page|D #: 626

If the defendant prevails in these defenses, the outcome will be contrary to the result
achieved by the grant of default against the defendant Therefore, Defendant has set

forth a meritorious defense and satisfies the good cause factor.

15. PLAINTIFF WILL NOT SUFFER PREJUDICE IF THE PLAINTIFF
MOTION FOR ENTRY OF DEFAULT AFGAINST THE DEFENDANT IS
DENIED AND THE DEFENDANT IS PROVIDED EXTENSION OF TIME
TO ANSWER THE AMENDED COMPLAINT.

Prejudice is determined by whether a party will be indered in perusing a claim. See
Knoebber, 244 f 3D AT 701. The fact that a party may be denied a quick victory is
not sufficient to any relief from a default judgment Bateman v. United States postal
service 231F.3d 1220, 1225(9th Cir 2000). The delay must result in tangible harm
such as loss in evidence, increased difficulties of discovery, or granted opportunity of

fraud collusion. Audio Toys, 2007 US Dist LEXIS AT 9.

The undersigned emailed to plaintiffs counsel l\/[r. Ferguson, the defendant’s
response to interrogatories and the documents production, with two attachments on
2/2/2019 at 3AM.

Attachment 1 consists Exhibits lto 7, and Attachment 2 consists Exhibits 8, in total
69 pages of documents was emailed to plaintiffs counsel Mr. Ferguson on 2/2/2019 at
3AM in response The defendants provided the plaintiff all the documents the defendants
have as per court order. THE DEFENDANTS COl\/[PLIED WITH THE COURT
ORDER OF DOCUMENT PRODUCTION.

The defendant served the plaintiff the followings document on 3AM of February 2,-

2019 via email. Along with response to interrogatories Total 69 pages of response were

Case 1:18-cV-03857-ENV-PK Document 62 Filed 03/11/19 Page 10 of 15 Page|D #: 627

emailed to the plaintiff counsel Mr. Ferguson. T he defendant ’s response and documents
which were emailed to plaintiffs counsel Mr. Ferguson on 200019 at 3AM are
attached herewith, as EXHIBIT 2, 2A, and 23
The Exhibit 1 which was emailed to plaintill’s counsel on 2/2/2019 at 3AM

midnight of 2/1/2019 consists the following documents as requested by plaintiff

RANA TFCHNOL)OGY INC. FILING RECE]PT, (as Exhibit 1)

PAY PAL RECEIPT (as Exhibit 2)

leERNETS PRINT OUi` MOHAMMAD FACEBOOK ACCOUTNT. (as Exhibit 3)

QUARTERLY ST100 SHOWING THAT THE RANA TBCN]LOGY INC. WAS

DISSOLVE (as Exhibit 4)

STATEMENT OF RANA TECNOLDGY lNC. (as EXHIBIT 5)

MOHAMMAD RANA TAXRETURN AS SELF EMPLOYED (as EXHIBIT 6)

BILLU BARBUR CORP AND BILLU BARBER CORPORAHON FILING RECEIPT.

AND BILLU BARBER CORP CLOSED. (as EXl-llBlT 7)

MR. RANA BANK STATEMENT (as EXHIBIT 8).

The defendant responded to plaintiff interrogatories and served the plaintiff all the
documents which the defendant had in his possession, as per plaintiff requests The
document which was served to plaintiff is relevant to plaintiffs alleged claim against
the defendant Here the discovery is almost complete The plaintiff will not be
prejudiced by delay in filing answer to amended complaint, where the addition to
amended complaint does not relate to the claim against the defendant The plaintiff

will not suffer tangible harm and be prejudiced with delay.

 

Case 1:18-cV-03857-ENV-PK Document 62 Filed 03/11/19 Page 11 of 15 Page|D #: 628

See Knoebber, 244 f. 3D AT 701. The fact that a party may be denied a quick victory
is not sufficient to any relief from a default judgment Bateman v. United States postal
service 231F.3d 1220, 1225(9th Cir 2000). The delay must result in tangible harm
such as loss in evidence, increased difficulties of discovery, or granted opportunity of
fraud collusion. Audio Toys, 2007 US Dist LEXIS AT 9.

THE DEFENDANT WILL BE HIGHLY PREJUDICED IF THE PLAINTIFF
IS GRANTED Sl,600,000.00 DEFAULT JUDGMENT AGAINST THE
DEFENDANTS MOHAMMAD RANA AND RANA TECHNOLOGY INC. The
defendant will be highly prejudiced if the plaintiff motion for entry of default against
the defendant is granted. The defendant Mohammad Rana is 70 years old, a low
middle class person. The defendant is retired. The defendant has not been involved
in SHAVA and transmitting of protective channel. The RANA Technology Inc. is
closed. Grant of default judgment against the defendant in the amount of 51600,
000.00 against the 70 years old defendant who is retired and is not selling SHAVA
will be highly punitive, arbitrary, and unreasonable and shall be highly prejudicial to
the defendant Please see defendant’s affidavit Exhibit 1.

The defendants request to be granted extension of time to serve answer to amended

complaint on the plaintiff

Case 1:18-cV-03857-ENV-PK Document 62 Filed 03/11/19 Page 12 of 15 Page|D #: 629

Allowing the case to move forward on merits after only a short delay, where the
defendant answered plaintiff interrogatories and provided plaintiff all the documents
as per plaintiff request for document production should not prejudice the plaintiffs
ability to legitimate the case.
Defendant is ready and willing to litigate this law suit. The defendant delay in
responding was not culpable. The defendant has meritorious defenses, and plaintiff
will not suffer any prejudice in pursuing its claim if motion to enter default against the
defendant is not granted
CONCLUSION

Based on the above reasons, the defendant request that this court should not
sanction the defendant Mohammad Rana and Rana Technology Inc because the
defendants complied with the court order of production of documents to plaintiff
request. And the default should not be entered against the defendant Rana Technology
Inc and Mohammad Rana and the defendant be granted extension of time of file
answer to amended complaint, or the plaintiff be directed to accept the defendant’s

Answer attached with the declaration as timely filed and place the matter on calendar

for trial hearing,

Case 1:18-cV-03857-ENV-PK Document 62 Filed 03/11/19 Page 13 of 15 Page|D #: 630

Alternatively, the defendant accepts the judgement of of permanent injunction
against the defendant Mohammad Rana and Rana Technology Inc. without any
money judgment against the defendant The defendant disputes the plaintiff’s demand
for money judgment in the amount $1,600,000.00 against the defendant and the
defendant requests for trial /hearing on the issue on money damage only, And any

further relief as the court may deem just and proper.

Dated 3/09/2019 /s/ Madhureema Gupta

 

Madhureema Gupta, Esq.
Attorney for the defendants
Rana Technology Inc., and
Mohammad Rana d/b/a Family
Address: 37-ll 74 Street, Suite 201,
Jackson Hts, NY 11377

Phone Tel:9l 7-842-2246/

Fax: 718-478-6579

Case 1:18-cV-O3857-ENV-PK Document 62 Filed 03/11/19 Page 14 of 15 Page|D #: 631

To,
Plaintiff Attorneys

James T. Sanders
Skarzynski, Black, LLC

One Battery Plaza, 32nd floor,
New York, NY 10004

Tel; 212-820-7700

Fax 212-820-7740

Stephen M. Ferguson
Hagan Noll & Boyle. LLC
Two memorial City Plaza
820 Gessner, Suite 940
Houston, TX 77024
Telephone # 713-343-0478
Fax# 718-758-0146

Case 1:18-cV-O3857-ENV-PK Document 62 Filed 03/11/19 Page 15 of 15 Page|D #: 632

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW

 

DISH NETWORK LLC

Plaintiff CIVIL ACTION NO. 180v3857

Vs.

GOYAL GROUP INC. and CHANDRA GOYAL
D/b/a Goyal Group, RANA TECHNOLOGY INC., and
MOHAMMAD RANA d/b/a Family Phone, ABCl NYC INC.
RS NYCI, INC.ABC WIRELESS ZINC. NEARAJ BHALLA,
LOMANTHANG, INC.,
And SONAM SANGPO d/b/a ABC Wireless NYC,
ABC] NYC INC. and
SONAM SANGPO d/b/a ABC Wireless NYC,

Defendants

 

DECLARATION IN OPPOSITION TO ORDER TO SHOEW CAUSE FOR SANCTION AND
ENTRY OF DEFAULT

 

To the best of my knowledge, information and belief, formed after an inquiry reasonable under the
circumstances, the presentation of these papers or the contentions therein are not frivolous as defined
in subsection (c) of section 130-1.1 of Rules of the Chief Administrator (22NYCRR).

MADHUREEMA GUPTA, ESQ.

ATTORNEY FOR THE DEFENDANTS
RANA TECHNOLOGY INC., and

MOHAMMAD RANA d/bfa Family Phone

37-11 74 Street, Suite 201,

Jackson Hts, NY 11377

Tel:917~842-2246

Fax: 718-478-6579

To:
Service of a copy of the within is hereby admitted.
Dated:

 

 

 

NOTICE OF SETTLEMENT
]S NOTICE OF SETTLEMENT IS PART OF THE LITIGA TION BAG WHICH TO BE FILED IN COURT)

PLEASE TAKE NOTICE
That the within is a (certified) true copy of a

Entered in the office of the clerk of the within named court On
That an Order of which the within is a true copy will be presented for settlement

to the Hon.

